 In the Matter Of WESTINGHOUSE AIR BRAKE COMPANYandWESTING-HOUSE AIRBRAKEOFFICE & TECHNICAL UNION, AFFILIATED WITHTIIE NATIONAL FEDERATION OF SALARIED UNIONSCase No. 6-R-1103.-Decided October 29, 1945Messrs. Thorp, Bostwick, Reed and Armstrong, by Mr. Donald W.Ebbert,of Pittsburgh, Pa.; andMr. W. C. Landis,of Wilmerding, Pa.,for the Company.Messrs. Robert 147. Allisonand H.C. Jones,both of Pittsburgh,Pa., andMr. C. S. Sekera,of Turtle Creek, Pa., for the Independent.Mr. Allan D. McNeil,of Pittsburgh, Pa., andMessrs. Calvin Ful-merandHarold Brine,both of Wilmerding, Pa., for the U. E.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Westinghouse Air Brake Office &Technical Union, affiliated with the National Federation of SalariedUnions, herein called the Independent, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees ofWestinghouse Air Brake Company, Wilmerding, Penn-sylvania, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeAllen Sin^heimer, Jr., Trial Examiner.Said hearing was held atPittsburgh, Pennsylvania, on June 4, 5, and 13, 1945.The Com-pany, the Independent, and United Electrical, Radio & MachineWorkers of America (CIO), herein called the U. E., appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:64 N. L. R B., No. 93.547 548DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS or FACTI.THE BUSINESS OF THE COMPANYWestinghouse Air Brake Company, a Pennsylvania corporationwith its principal office and plant located at Wilmerding, Pennsyl-vania, is engaged in the manufacture, sale and distribution of air-brake equipment for railroads, trolley cars, trucks and busses, and inthe manufacture and distribution of related products.During thepast year, the Company purchased for use at its Wilmerding facilitiesraw materials valued in excess 'of $1,000,000, of which more than 50percent was received from points outside of Commonwealth ofPennsylvania.During the same period, the Company manufacturedfinished products valued in excess of $1,000,000, of which more than50 percent was sold and shipped to points outside the Commonwealthof Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDWestinghouse Air Brake Office & Technical Union, affiliated with theNational Federation of Salaried Unions, and United Electrical, Radio& Machine Workers of America, affiliated with the Congress of In-dustrial Organizations, are labor organizations admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Independentas the exclusive bargaining representative of certain of its employeesuntil the Independent has been certified by the Board in an appropriateunit.Statements of a Field Examiner for the Board, introduced into evi-dence at the hearing, and statements of the Trial Examiner made atthe hearing, indicate that the Independent represents a substantialnumber of employees in the units hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.iThe statementsof the Field Examiner and the Trial Examiner indicating the interestsof theIndependentand the U. E in the unitshereinafter foundappropriate,as evidencedby the submissionof designation,by these organizations to Board agents,are summarizedby the following chartTotalnumbei ofInde-Uniteinployeesthe) einpendentU EInspectois--------------------------------------------68493Clerical and technical (approximately-)------------------- 76426726 WESTINGHOUSE AIR BRAKE COMPANY549IV.THE APPROPRIATE UNITSA. The contentions of the partiesThe Independent seeks a unit consisting generally of all hourlypaid and salaried office, clerical, and technical employees of the Com-pany, including inspectors of the Engineering Division, but excludingsupervisory and confidential employees ; in the alternative, it is will-ing to represent the inspectors in a separate unit.The U. E. seeks to represent certain employees encompassed by theIndependent's contentions, asserting that hourly paid inspectors ofthe Engineering Division,2 salaried factory accounting clerks of theAccounting Division of those salaried file clerks and typists of thisdivision who work with them in shop offices, and hourly paid orsalaried general duty clerks,' who are not expediters and hourly paidmaterial chasers in the Manufacturing Division, comprise an appro-priate unit; this organization also would be willing to represent' theinspectors in a separate unit.However, aside from these employees,the U. E. indicated that it had no interest in representing any of theother employees sought by the Independent.The Company contends that inspectors are managerial employeesand should not be represented for collective bargaining purposes, or,if entitled to bargain collectively, should be represented as a separateunit; that salaried and hourly paid workers should be represented inseparate units; and that certain employees and classifications of em-ployees, hereinafter discussed, should be excluded as confidential,managerial or supervisory employees.B. InspectorsIn a previous proceeding,' the Board specifically excluded inspec-tors from the unit of production and maintenance workers it estab-lished and which is currently represented by the U. E.Although partof the Engineering Division, these employees perform the duties usu-ally associated with their classification, working throughout the plantin close proximity to production and maintenance workers, and undersubstantially similar working conditions.5They have authority toreject faulty work and to have it corrected, but they exercise no super-visory control over the employees whose work they inspect, being con-cerned solely with the quality of products manufactured.They arenot supervisory employees and are not otherwise identified with man-All inspectors aie hourly paid and are part of the Engineering DivisionThe hourly paid general duty clerks were occasionally referred to in the record as storesclerks4Matter ofWestinghouseAir BrakeCompany, 4 N.L. R. B. 403.6As previously noted, inspectors are hourly paid workers,and they have the same work-ing hours as the production and maintenance employees. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDagement.The Company, if overruled in its assertion that inspectorsare managerial employees, asks that they be placed in a separate unit,and neither the Independent nor the U. E. raises any serious objectionto this request.Under all the foregoing circumstances, we are of theopinion that inspectors properly comprise a separate appropriateunit.'C. The office, clerical, and technical unit1.Its general scopeAs indicated above, the units proposed by the two labor organiza-tions include both salaried and hourly paid employees, an amalgama-tion which the Company contends is improper.However, where, ashere, the method of computing the compensation of employees has littleor no relation to their functions or skills,' it does not furnish a reliablecriterion for determining how employees should be grouped for collec-tive bargaining purposes.We therefore find no merit in the Com-pany's contention."Nor are we of the opinion that the employees in the unit proposedby the U. E. constitute an appropriate bargaining group.The organ-ization seeks a so-called "plant clerical" unit which is not confined toany particular division or department of the Company, and which doesnot include all employees identically classified or performing similarwork.Thus, the U. E. would include 8 file clerks and 6 typists in theAccounting Division because they work with the factory accountingclerks in the factory offices, but would exclude 11 other file clerks and6 other typists in this division who work in the factory accountingoffice.9Similarly, it would include salaried general duty clerks of theManufacturing Division who are not expediters, and hourly paid mate-rial chasers in this division, but would exclude salaried expediters andgeneral duty clerks who perform the functions of expediters, despitethe fact that the duties of material chasers, expediters, and generalduty clerks who perform the functions of expediters, are practicallyidentical.Finally, the Independent has made a substantial showingof interest among the employees in the more comprehensive unit whichit seeks, including the employees in whom the U. E. is interested 10Asstated inMatter of Union Switch and Signal Company,""The Board' The parties agree that J R Barbor, R A Datz, Percy Murry,and T. C Speidel aresupervisory employees and should be excludedwe so find.'For example, the record indicates that hourly paid material chasers perform substan-tially the same duties as the salaried expediters and general duty clerks who act asexpediters.In addition, the three salaried general duty clerks assigned to the variousstorerooms perform duties similar to those of the hourly paid general duty or stores clerks,who, the Company states, may be transferred at any time to a salaried status.8 SeeMatter of Edgewater Steel Company,56 N L. R. B. 17789Moreover, all typists and file clerks in the Accounting Division can be transferred atany time to other positions in the same division10See footnote 1,supra11 58 N. L. R B 531. WESTINGHOUSE AIR BRAKE COMPANY551customarily will not predicate its unit finding on the extent of oneunion's organization where, as here, organization of employees by arival union has been effected on the basis of a broader and more appro-priate bargaining unit."Consequently, we are not convinced of thepropriety of the unit proposed by the U. E., and are of the opinionthat the more inclusive unit desired by the Independent is appropri-ate.122.Its specific compositionThe Company and the Independent agree that all employees orclassifications of employees listed upon Appendix A, attached hereto,are not supervisory, confidential, or managerial workers.These par-ties further agree that all employees or categories of employees listedupon Appendix B, attached hereto, are confidential, managerial, orsupervisory workers.As noted above, the U. E. is interested only incertain of the Company's employees. Its contentions with respect tothese employees coincide with those of the Independent.We shallinclude those employees and classifications of employees listed onAppendix A, within the office, clerical, and technical unit, and shallexclude therefrom those employees and classifications of employeeslisted on Appendix B.With respect to employees and classificationsof employees concerning whom there is dispute, we shall list suchemployees or classifications whom we hereinafter find are properlypart of the collective bargaining unit on Appendix C, attached here-to, and we shall list-such employees or classifications whom we deter-mine as being properly excluded therefrom on Appendix D, attachedhereto.The appropriate unit shall also include or exclude employeescurrently performing the duties of persons named on all four appendices.We now turn to a discussion of the disputed employees and cate-gories of employees.(a)The Accounting DivisionThe Company urges the exclusion of the following employees andclassifications of employees; the Independent contends to the con-trary; and, insofar as it has an interest among certain of theseemployees, the U. E. supports the Independent's contention :" SeeMatter of Union Switchand SignalCompany, supra.We note that the U. E represents few employees in its proposed unitThe followingchart sets forth its showing of interest among the employees in the unit which it seeksAccounting Division :U. B.75 accounting clerks-----------------------------------------------------66 typists---------------------------------------------------------------68 file clerks-------------------------------------------------------------1Manufacturing Division :19 material chasers------------------------------------------------------629 general duty clerks (hourly paid stores clerks) ---------------------------751 salaried generalduty clerks (who are not expediters) ----------------------9 552DECISIONSOF NATIONALLABOR RELATIONS BOARDDepartmental chief factory accounting clerk:These employees areresponsible for the work of from 1 to 13 clerical subordinates.Theyreceive between 10 and 25 percent more pay than the highest paidperson responsible to them and have authority not only to grant leaveto their subordinates, but to make effective recommendations affectingtheir status.We find that departmental chief factory accountingclerks are supervisory employees and we shall exclude them..Miscellaneous personnel in the Accounting Division:From theevidence adduced at the hearing we are of the opinion and find thatthe following persons whose status is also in dispute possess authorityto recommend effectively the discharge, discipline, or change of statusof employees :John P. Attig (assistant tabulating machine super-visor; Paul P. Carroll (cost estimator); Clarence E. Cortright (costaccountant); Elsie J. Davis (file clerk); Samuel W. Dorsey (costclerk);W. K. Edwards (cost estimator); Louis P. Elwell (costclerk); Charles R. Remley (accountant); B. L. Marsh (accountant);John G. Shutter (supervising cost estimator); AlexW. Stright(senior time clerk); J. F. Thompson (cost estimator).We shallexclude them.On the other hand, the record indicates that the following employeespossess no supervisory authority within the meaning of our customarydefinition, are not otherwise identified with management, and do notperform duties which afford them access to confidential informationdirectly pertaining to labor relations:Richard C. Beswick (costaccountant); James Brown (cost clerk)'; Helen G. Berkoben (ac-countant); F. C. Graham (cost accountant); W. R. Merhaut (ac-countant); Kenneth W. Marrow (tabulating machine operator);andRobert R. Scott (accountant).We shall include these employees.(b)The Industrial Relations Division 13Disagreement exists between the Company and the Independentwith respect to employeeMarion Abate.The Company would excludeher and the Independent would include her. The record indicatesthat Abate is in charge of 12 messengers, and has authority to makerecommendations with respect to their discipline and discharge whichordinarily would be followed.We find that Abate is a supervisoryemployee and we shall exclude her.(c)The Sales Division 14Disagreement exists between the Company and the Independentwith respect to the following classifications of employees, whom theIndependent would include and the Company exclude:13The U.E. has no interest in the employees in this division.14The U. E has no interest in the employees in this division. WESTINGHOUSE AIR BRAKE COI\IPANY553Commercial engineers:The Company employs four commercialengineers.These persons are either professional engineers or possessequivalent training, and are required to have a thorough knowledgeof the Company's equipment and engineering policies.Their dutiesinvolve the preparation of specifications and quotations, particularlyin the case of unusual or special products which may be manufacturedby the Company to meet, the particular needs of customers.Theycarry on correspondence with the customers on behalf of the Companyunder the name of its vice president or general sales manager, andare authorized to make commitments on its behalf.Under these cir-cumstances, we shall exclude the commercial engineers as managerialemployees."Sales engineers:There are three employees in this classification.One,A. J. Groth,supervises the activities of the Company's dis-tributors throughout the country.He handles correspondence withthem, interpreting and administering company policy.His deci-sions with respect to the treatment of the orders of domestic distrib-utors, who are independent contractors,, are binding upon the Coin-pany.Thus, he makes delivery commitments, accepts or rejectscancelations of orders, and passes upon the credit of distributors inthe first instance.Another,S. Jory,represents the Company in itsforeign sales, and performs duties with respect to foreign orderssimilar to those performed by Groth with respect to domestic orders.The third sales engineer,P. E. Lagatolla,performs duties similar tothose of the commercial engineers, except that their work is per-formed in connection with the regular air brake field, whereas his isperformed in the field of compressers, accessories, and related prod-ucts.We shall exclude all three sales engineers.16Order correspondents:There are two employees in this classifica-tion.One, E. E.Vogel,determines, priorities on deliveries to cus-tomers.In the course of his duties he is responsible for the activitiesof three subordinates concerning whose status he has authority tomake effective recommendations.The other order correspondent,H. R. Walton,has similar duties, except that his discretion is limited,and he performs no functions which can be considered as supervisory.We shall exclude Vogel as a supervisory employee, but shall includeWalton.(d)The Engineering Division 17Dispute exists between the Company and the Independent withregard to the following employees or classifications of employees, theIndependent seeking their inclusion :16 SeeMatterof Spicer Manufacturing Company,55 N L. R. B 1491.16 SeeMatter of Spicer Manufacturing Company, supra.17Other than inspectors, previously discussed, the U. E has no interest in the employeesin this division. 554DECISIONSOr NATIONALLABOR RELATIONS BOARDTest engineers:These employees perform duties relating to testand development work, and may have assistants or testers assignedto them in the furtherance of their functions isAt the present timeall, except one test engineer, have such assistants.However, theseassistants look to a foreman who assigns them to the test engineersrather than the test engineers as their immediate supervisor.The test engineers plan, schedule, and assign work to the testers,and are responsible for and carry out tests from the set-up to themaking of test records.They have no authority to make officialrecommendations affecting the status of their assistants.Further-more, although the test engineers and indeed, the testers also, haveaccess to confidential files relating to.the Company's engineering proc-esses in the ordinary course of their duties, the test engineers donot have access to files containing confidential personnel information.Accordingly, we shall include all test engineers withal the unit 19From the evidence adduced at the hearing we find that engineeringclerks, Th.C. BurgessandG. C. Croushore,have authority to makeeffective recommendations with respect to the status of subordinates.We shall exclude these persons as supervisory employees.On theother hand, we find, based upon all the evidence, that statisticalclerkL. E. Cattelland staff engineerWilbur M. Lewis,do not per-form duties which can be considered as supervisory or confidential.Accordingly, we shall include them.(e)The Manufacturing Division 20Disagreement exists with respect to the following employees andclassifications of employees whom the Company would exclude andthe Independent would include :Telephone operators:The Company seeks the exclusion of personsso classified on the ground that they are confidential employees.These individuals perform the duties usually associated with theirclassification, and, in the proper performance of these duties, have nooccasion to obtain knowledge of confidential matters pertaining tolabor relations.We shall include them.21Tool and equipment design engineers and tool and equipmentdesigners:These employees design and develop tools and equipment.Although the product of their work may indirectly determine wagerates insofar as any change of equipment may affect such rates, theyisAs a matter of practice, certain testers are customarily assigned to work with the sametest engineer.10Cf discussion of tool development men inMatter of Spicer Manufacturing Corpora-tion, supra.2" Insofar as the employees hereinafter discussed are concerned, the U E. Is interestedsolely in the general duty clerks.21 SeeMatter of Continental Steel Corporation.61 N. L It. B. 97. WESTINGHOUSE AIR BRAKE COMPANY555themselves have no authority to make such determinations.We areof the opinion that these employees are not so identified with manage-ment as to warrant their exclusion; accordingly, we shall includethem.The record indicates that general duty clerks,C. L. Beswick, GeorgeBrown, Margaret Hay, H. H. KieblerandJohn Kirk,and productionexpediters,W. H. Beswick, C. A. Crux, H. A. Doughty, W. L. Fell,E. Hilderbrand, C. W. Johnston, T. R. Lloyd, C. C. Lintner, F. H.McEvoy, W. D. McVicker, William Mateer,andG. K. Morrow,areresponsible for and in charge of various subdivisions of this divisionand supervise the work of between 1 and 16 subordinates.Each ofthese named individuals has authority to make effective recommenda-tions regarding the status of their subordinates.We find that theyare supervisory employees, and we shall exclude them.The Company seeks the exclusion of general duty clerk,Emma L.Crowell,;typist,Charlotte Bickerstaff ;and stenographers,Thelma I.Gi Snell, Dorothy L. Jones,andCeceliaMcMahon,as confidentialemployees.The record indicates that the duties of Crowell, Bicker-staff, Ginnell, and Jones require that they have free access to confiden-tial files relating to personnel matters.Under these circumstances,we shall exclude them as confidential employees.On the other hand,the evidence with respect to McMahon indicates that, although shesometimes substitutes for Crowell, and in these instances also hasaccess to confidential files, apparently these occasions are infrequent,and her connection with personnel matters is thus relatively slight.Under these circumstances we shall include her.3.ConclusionsWe find that the following groups of the Company's employees atitsWilmerding, Pennsylvania, operations, constitute units appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:(1)All inspectors, excluding J. R. Barbor, R. A. Datz, PercyMurry, and T. C. Speidel, or persons currently performing the func-tions of these individuals, all other supervisory employees with theauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, and all other employees; and(2)All office, clerical and technical employees, including employ-ees and categories of employees listed upon Appendices A and C,attached hereto, but excluding employees and categories of employeeslisted upon Appendices B and D, attached hereto, all other super-visory employees with authority to hire, promote, discharge, disci- 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDpline, or otherwise effect changes in the status of employees, oreffectively recommend such action, and all other employees.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by directions by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forthin the Direction .22DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with WestinghouseAir Brake Ccinpany, Wilmerding, Pennsylvania, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthis matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe elections, to determine whether they desire to be represented byWestinghouse Air Brake Office & Technical Union, of hated with theNational Federation of Salaried Unions, or by United Electrical,Radio '& Machine Workers of America (CIO), for the purposes ofcollective bargaining, or by neither.21 Since the U. E. has indicated some showing of representation among the employees Inboth units,we shall accord it a place upon the ballot in the two elections.SeeMatter ofThompson Products,Inc,63 N. L R B 1495 However,we shall permit that organiza-tion to withdraw from either or both elections, if it so desires provided it gives noticethat it wishes to do so within 10 days from the date of the Direction WESTINGHOUSE AIR BRAKE COMPANYAPPENDIX AACCOUNTING DIVISION00!Accounting clerksFile clerks and junior file clerksBilling machine operatorsKey punch operatorsComptometer operatorsReproducing machine operatorsCost clerks-Tabulating machine operatorsCost estimatorsTime clerks and junior time clerksFactory accounting clerksTypistsSupervising Accountant Philip J. SweeneyLEGAL AND PATENT DIVISIONDetaildraftsmenand lay-out Junior engineersdraftsmenStenographers and typistsINDUSTRIAL RELATIONS DIVISIONJanitorsChauffeursFile clerksGeneral duty clerksJanitors and janitressesMail clerksTypistsOFFICE SERVICE DIVISIONMessengers and city messengersReproducing machine operatorsSecretaries(Except those listedon Appendix B)StenographersTeletypeoperatorsPURCHASING DIVISIONAssistant buyers(Except those Purchase expediterslisted on Appendix B)Secretaries(Except those listedFile clerkson Appendix B)General duty clerksStenographersSALES DIVISIONArtistsOrder clerksAdvertising and publicity copy- Order interpretation clerkswriters (Except those listed on Price clerksAppendix B)Reproducing machine operatorsGeneral duty clerksStenographers and typistsLibrarians 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDENGINEERINGDIVISIONChemical laboratory testersDesign engineersDetail draftsmenFile clerksGeneral duty clerksJunior engineersJanitorsLaboratory techniciansLaborersLay-out draftsmen-MachinistsMechanicsMessengersReproducing machine operatorsStenographersTestersTime clerksTracersUtility workersStaff Engineer John CanettaMANUFACTTJRING DIVISIONFile clerksGeneral duty clerks (salaried, ex-cept those listed on AppendicesB and D)Generaldutyclerks(hourlyrated)MessengersMaterial chasersProduction expediters (Exceptthose listed on Appendices Band D)Stenographers (Except those list-ed on Appendices B, C, and D)Typists (Except those listed onAppendix D)TREASURY DIVISIONGeneraldutyclerks(Except Statistical clerksthose listed on Appendix B)StenographersPaymasterTypistsSpecial duty clerks (Except thoselisted on Appendix B)APPENDIX BACCOUNTINGDIVISIONAss'tFactory Accounting Clerk Supervisors:Harvey H. AllhouseJ.H. BaileyVice President and Comptroller:John V. BowserSecretaries:Ruth A. LuskDallas H. UlmSupervising Accountants:Paul C. BrooksE. A. RahdeE. C. Troutman WESTINGHOUSE AIR BRAKE COMPANY559Cost Estimator William J. BeattyCost Accountant Frank W. CoulterWorks Accountant H. C. DonaldsonAssistantWorks Accountant Walter D. FerreeSupervising Time Clerk Harry K. GuckertKey Punch Supervisor Edna M. KerrFactory Accounting Clerk Supervisor Murray E. LintnerAuditor W. W. MartinSupervising Cost Estimator Frank E. MerhautTabulating Machine Supervisor Ralph L. MooreAccounting Clerk Agnes M. McCuneAssistant Auditor F. S. RittmanComptometer Rose M. WebbLEGAL AND PATENT DIVISIONPatent Attorneys:P. C. KuhnertF. E. MillerA. A. SteinmillerR. T. WhitneyPriorities Specialist R. J. BrownSecretary MargaretM. HuemmeChief Clerk R. T. ShaferExecutive Patent Attorney A. L. VencillAssistant Vice-President A. M. WigginsINDUSTRIAL RELATIONS DIVISIONAll employees except the janitor and Marion AbateOFFICE SERVICE DIVISIONSecretariesJosephine R. AmmonMary Eleanor NeelyRachel G. BlackAnn I. RogersMary H. LooneyElizabeth S. SteinSupervisorsCharles Berkoben, Jr.Dora H. PeterkinCook Gibson BraxtonClerical Supervisor G. R. BrunerAssistantCook AlfredRector, Jr.StatisticalClerk Harry C. WhitlatchVice-Pres. and Sec'y R. 0. Yearick 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDPURCHASING DIVISIONBuyers:E. C. CavesSecretary Helen SmytheW. W. DietrichAssistant Buyer E. L. WhiteH. I. McKeeverDirector of Purchases H. W. WolffW. C. ReichH. C. SchuchSALES DIVISIONSupervisors:Secretaries:L. A. ColclasserM. F. BriggsG. C. DehneSara K. RaselWalter R. GrimEthel M. ShraderR. G. DunnBertha SteinWalter Al. LeuzingerF. D. SmithManagers :J.A. RalstonW. V. WalkinshawGeneral Sales Manager C. H. BeckAssistant to Manager James P. CooperFirst Vice-President S. G. DownAdvertising and Publicity Copywriter Edwin E. FlynnSupervising Commercial Engineer George W. MisnerAssistant Vice-President S. L. PoormanChief Clerk Charles B. StricklerChief Photographer John StangerENGINEERING DIVISIONChemists:Foremen:W. K. AitesC.W. MaliphantJ. B. EvansJ.R.WeaverR. G. WidmyerSupervising EngineersA. J. BentR. J. BushM. B. CameronP. L. CrittendenC.M. HinesC. F. HammerW. B. KirkC. E. MacFarlaneG. T. McClureC. A. NelsonE. A. OwenR. R. Stevens WESTINGHOUSE AIR BRAKE COMPANYSecretariesFlorence MateerE. M. WesleyE. P. MillerR. E. WilliamsG. J. SauterChief Engineer E. E. HewittStaff Engineer E. V. KramerTest Engineer W. F. MeierDirector of Research J. C. McCuneVice-President C. D. StewartMachinist Supervisor J. H. HeatleyAll staff engineers except those listed on Appendices A and CMANUFACTURING DIVISIONForemenSuperintendentsAssistant foremenAssistant superintendentsSecretariesMyrtle J. AtwoodHelen PhillipsElsie E. BrisbinCornelia SchmidtMelva J. EremicJean StatlerMargaretMcGoughViola WeaverEdith M. PetrieFanny EliasD. Al. McBrideL. E. NelsonStenographersM. M. SmithGeneral Duty ClericsMinna WilliamsTime-Study OperatorsAssistants to the SuperintendentsDavid H. AllhouseG.H. SimmonsAssistant to Works Manager P. A. BevanAssistantWorks Manager A. B. FoxConstruction Engineer C. H. GuethShop Equipment Engineer Frank Leff ard670417-46-col 64--.+7561 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks Manager W. C. LandisDirector of Factory Operations II. L. NicholsonChief Telephone Operator Edna A. MorrisCaptain of Plant Guards J. F. RichardsWorks Engineer D. L. ShellyProduction Expediter E. A. MrazAlma J. ClossonWilliam N. HunterS.G. DeveyC.M. GrahamJ.C. SmithAssistant Paymaster Glenn W. CurryVice-President and Treasurer S. C. McConaheySpecial Duty Clerk and Cashier John C. AitonChief Credit Clerk Barbara HuntGeneral Duty Clerk Truman C. WamplerTREASURY DIVISIONSecretariesVirginiaC. RileyAssistarnt TreasurersAPPENDIX CACCOUNTING DIVISIONCost AccountantsRichard C. BeswickF. C. GrahamAccountantsHelen G. BerkobenCost Clerk James BrownW. R. MerhautRobert R. ScottTabulating Machine Operator Kenneth W.MarrowSALES DIVISIONOrder Correspondent H. H. WaltonENGINEERING DIVISIONTest EngineersStatistical Clerk L. E. CattellStaff EngineerWilbur M. LewisMANUFACTURING DIVISIONTelephone OperatorsTool and EquipmentDesign En-Tool and EquipmentDesignersgineersStenographer Cecelia McMahon WESTINGHOUSE AIR BRAKE COMPANYAPPENDIX DACCOUNTING DIVISIONDepartmental Chief Factory Accounting Clerks563William L. EricksonJames R. LoveJohn M. McKayJames H. FurlongJames J. MorrisonWalter C. PricenerClifford F. GilmoreFrank J. McConnellWilliam H. PickfordJohn M. HalerRoderick A. McCoyHarry K. PowelsonEdward F. KemererJames F. RisingRaymond ParkerSamuel S. LeighnerFred W. StangerGeorge A. RichardRobert'J. RaspetJames Mc. WalterWillis P. SullivanAlbert H. TravisGeorge J. FettersMartha K. WeightWilliam LogsdonCost EstimatorsPaul P. CarrollW. K. EdwardsJ.F. ThompsonAssistant Tabulating Machine Supervisor John P. AttigCost Accountant Clarence E. CortrightSamuel W. DosseyCost ClerksLouis P. ElwellAccountantsCharles R. FemleyB. L. MarshFile Clerk Elsie J. DavisSeniorTime Clerk Alex W. StrightSupervising Chief Cost Estimator John G. ShutterINDUSTRIAL RELATIONS DIVISIONMail Clerk Marion AbateSALES DIVISIONCommercial EngineersOrder Correspondent E. E. VogelSales EngineersW. C. BurgessENGINEERING DIVISIONEngineering ClerksG. C. Croushore 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. L. BeswickGeorge BrownEmma L. CrowellW. H. BeswickC. A. CruxE. A. DoughtyW. L. FellE. HildebrandC.W. JohnstonThelma I. GinnelMANUFACTURING DIVISIONGeneralDuty ClerksMargaret HayH. H. KieblerJohn KirkProduction ExpeditersT. R. LloydC. C. LintnerF. N. McEvoyW. D. McVickerWilliam MateerG. K. MorrowStenographersDorothy L. JonesTypist Charlotte Bickerstaff